Citation Nr: 0811943	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  99-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as a residual of frostbite.

2.  Entitlement to service connection for arthritis claimed 
as a residual of frostbite.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from October 1946 to March 
1948, and from July 1948 until May 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.

These matters were previously before the Board in May 2000.  
At that time, the issues were remanded to accomplish 
additional development.  That May 2000 Board determination 
also denied entitlement to service connection for skin 
cancer, fungal infection, gouty arthritis and diabetes, all 
claimed as residuals to frostbite.  It was determined that 
such claims were not well-grounded.  Subsequently, those four 
issues were reconsidered by the RO in a July 2003 rating 
decision.  They remained denied and the veteran did not 
initiate an appeal.  As such, the Board does not have 
jurisdiction over these issues.  

The issues listed previously were again before the Board in 
April 2005, wherein the Board denied the veteran's claims of 
entitlement to service connection for peripheral neuropathy 
and arthritis, including as residuals of cold injuries.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2007, the Court issued a 
Memorandum Decision, wherein the Court vacated the Board's 
decision and remanded the veteran's claims.  The case has 
been returned to the Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's claims for service connection.  So, regrettably, 
these claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


REMAND

In the October 2007 Memorandum Decision issued by the Court, 
the Court found that the Board failed to consider that the 
May 2003 VA examiner's conclusions were contrary to M21-1, 
Part VI, § 11.20 regarding cold injuries and that the Board's 
rationale, or reasons and bases, for rejecting favorable 
medical opinions were insufficient.  In addition, the Court 
found that the Board failed to ensure that the medical 
opinions requested by the RO in an effort to comply with the 
Board's May 2000 remand directives, i.e., that the VA 
examiners were to opine as to whether it was "at least as 
likely as not" that the veteran's peripheral neuropathy and 
arthritis were related to in-service cold exposure, actually 
complied with the specificity required by those directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders).  
Accordingly, the Board finds that the veteran should be 
afforded new VA examinations in order to determine nature and 
etiology of the veteran's peripheral neuropathy and 
arthritis, as well as to meet the terms of the Court's 
Memorandum Decision.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

In addition, the Board notes that, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The record does not reflect that the appellant has 
been provided notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  The veteran should be afforded 
neurologic and orthopedic VA examinations 
in order to determine the nature and 
etiology of the veteran's peripheral 
neuropathy and arthritis.  The entire 
claims file must be made available to the 
physician(s) designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostic tests, the 
examiners should specifically opine, 
whether it is "at least as likely as 
not" (50 percent or greater) that the 
veteran's peripheral neuropathy and 
arthritis are attributable to the 
veteran's military service, including in-
service cold exposure.  A complete 
rationale for all opinions expressed must 
be provided. 

2.  Please send the veteran a corrective 
VCAA notice letter, which should advise 
the veteran that a disability rating 
and/or effective date, will be assigned 
in the event of award of any benefit 
sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App 473 (2006).

3.  After undertaking any additional 
development deemed appropriate, the AOJ 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any benefit sought is not 
granted to the veteran's satisfaction, the 
RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

